Name: COMMISSION REGULATION (EEC) No 2132/93 of 28 July 1993 amending Regulation (EEC) No 3892/92 fixing, for the 1993 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) to Council Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 31 . 7 . 93 Official Journal of the European Communities No L 191 /81 COMMISSION REGULATION (EEC) No 2132/93 of 28 July 1993 amending Regulation (EEC) No 3892/92 fixing, for the 1993 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) to Council Regulation (EEC) No 3759/92 entitlement, from that date, to Community participation in intervention on the market for the new products concerned ; whereas provision should be made for this Regulation to apply also from 1 January 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular Article 11 (3) and Article 13 thereof, Whereas Regulation (EEC) No 3759/92, in the process of reforming various mechanisms of the common organiza ­ tion of markets in fishery products, introduces new products eligible under these mechanisms ; Whereas Commission Regulation (EEC) No 3892/92 (3), as amended by Regulation (EEC) No 351 /93 (4), fixes for the 1993 season the withdrawal and sale prices forming part of the common organization of markets before the entry into force of Regulation (EEC) No 3759/92 ; whereas, therefore, Regulation (EEC) No 3892/92 should be amended to include withdrawal and sale prices for the new products ; Whereas the guide prices for the new products concerned are fixed by Council Regulation (EEC) No 1917/93 (5) ; Whereas the entry into force, on 1 January 1993 , of Regu ­ lation (EEC) No 3759/92 gives producer organizations Article 1 Annexes I , II , III and IV to Regulation (EEC) No 3892/92 are supplemented by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission ') OJ No L 388, 31 . 12. 1992, p. 1 . 2) OJ No L 76, 30. 3 . 1993, p. 12. 3). OJ No L 392, 31 . 12. 1992, p. 1 . 4) OJ No L 41 , 18 . 2. 1993, p. 12. 5) OJ No L 174, 17. 7. 1993, p. 1 . No L 191 /82 Official Journal of the European Communities 31 . 7. 93 ANNEX 1 . Percentage of guide price used in calculating withdrawal or sale prices Product % Dab (Limanda limanda) 83 Flounder (Platichthys flesus) 83 Albacore or longfinned tuna (Thunnus alalunga) 90 Cuttlefish (Sepia officinalis and Rossia macrosoma) 80 Sole (Solea spp.) 83 2. Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Conversion Species Size (') Gutted fish ,with head Whole fish Extra, A (') B (') Extra, A (') B (') Dab 1 0,85 0,75 0,70 0,55 'Limanda limanda) 2 0,65 0,55 0,50 0,35 Flounder 1 0,80 0,70 0,70 0,55 Platichthys flesus) 2 0,60 0,50 0,50 0,35 \lbacore or longfinned tuna 1 1,0 0,54 0,90 0,85 rThunnus alalunga) 2 1,0 0,54 0,85 0,80 Cuttlefish 1   0,80 0,60 rSepia officinalis and 2   0,80 0,60 Rossia macrosoma) 3   0,50 0,30 sole 1 0,90 0,80 0,70 0,55 &lt;Solea spp.) 2 0,90 0,80 0,70 0,55 3 0,85 0,75 0,65 0,50 4 0,70 0,60 0,50 0,40 5 0,60 0,50 0,40 0,35 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 . 3 . Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regu ­ lation (EEC) No 3759/92 I Withdrawal price (ECU/tonne) Species Size (') Gutted fish ,with head Whole fish Extra, A (') B (') Extra, A (') B (') Dab 1 536 473 442 347 (Limanda limanda) 2 410 347 315 221 Flounder 1 299 261 261 205 (Platichthys flesus) 2 224 187 187 131 Albacore or longfinned tuna 1 1 890 1 021 1 458 1 377 (Thunnus alalunga) 2 1 890 1 021 1 377 1 296 Cuttlefish 1   832 624 (Sepia officinalis and 2   832 624 Rossia macrosoma) 3   520 312 31 . 7. 93 No L 191 /83Official Journal of the European Communities Withdrawal price (ECU/tonne) Species Size (') Gutted fish,with head Whole fish Extra, A (') B (') Extra, A (') B (') Sole 1 3 735 3 320 2 905 2 283 (Solea spp.) ' 2 3 735 3 320 2 905 2 283 3 3 528 3 113 2 698 2 075 4 2 905 2 490 2 075 1 660 5 2 490 2 075 1 660 1 453 (') The freshness categories, size and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 4. Arrangement applicable to landing areas located far from the main centres of consumption in the Community Withdrawal price (ECU/tonne) Species Landing areas Conversion factor Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra , A (') B (') Albacore or Azores and Madeira . or . ...1 851 459 656 620 longfinned tuna 0,45 co _ ,6 » » i 2 851 459 620 583 (Tbunnus alalunga) (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92.